COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GABRIEL JIMENEZ,


                            Appellant,

v.


SYLVIA  JIMENEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00108-CV

Appeal from the

388th Judicial District Court

of El Paso County, Texas 

(TC# 2006CM7418) 


MEMORANDUM  OPINION

	Pending before the Court is Appellant Gabriel Jimenez's motion to dismiss this appeal
pursuant to Tex.R.App.P. 42.1(a)(1).  Appellant represents to the Court that this appeal was filed
under the mistaken belief that the trial court's judgment contained a "judicial error," but has now
concluded that the error is merely clerical and wishes to return to the trial court for the entry of a
Decree of Divorce Nunc Pro Tunc, correcting the error.
	The Court having considered the motion concludes that it is in compliance with Rule
42.1(a)(1) and should be granted.  Accordingly, the appeal is dismissed.  Costs will be taxed
against Appellant.  See Tex.R.App.P. 42.1(d).

November 6, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.